Citation Nr: 0604973	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-25 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for psychiatric disability, to 
include post-traumatic stress disorder (PTSD), and if so 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

In December 2003, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.  At the hearing, and in a 
subsequent January 2006 statement, the veteran withdrew his 
appeal with respect to all issues except the psychiatric 
issue.  The Board will limit its consideration accordingly.

The Board notes that in the June 2004 supplemental statement 
of the case, the RO reopened the claim seeking service 
connection for psychiatric disability, to include PTSD, and 
then denied the reopened claim.  The Board has a legal duty 
to consider the new and material evidence issue regardless of 
the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  Thus, the Board 
must first review the RO determination that new and material 
evidence has been submitted to reopen the previously denied 
claim.  


FINDINGS OF FACT

1.  Service connection for psychiatric disability was denied 
in an unappealed Board decision of January 1984.

2.  The evidence received since the January 1984 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for psychiatric 
disability, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In a final decision of January 1984, the Board denied 
entitlement to service connection for psychiatric disability 
because there was no medical evidence indicating that an 
acquired psychiatric disability was incurred or aggravated 
during active duty.  The evidence then of record included no 
medical evidence of PTSD.

The subsequently received evidence includes the veteran's 
statement and testimony that his psychiatric disability is 
the result of an in-service sexual assault.  The evidence 
added to the record also includes medical records showing 
that the veteran has been found to have PTSD due to sexual 
and physical abuse.  This evidence is neither cumulative nor 
redundant of the evidence previously of record.  It relates 
to an unestablished fact necessary to substantiate the claim.  
Moreover, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, it is 
new and material and reopening of the claim is in order.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for psychiatric disability, to include 
PTSD, is granted.


REMAND

The veteran claims that he is entitled to service connection 
for psychiatric disability because it is the result of an in-
service sexual assault.  In this regard, although the veteran 
did not report the incident(s) of sexual assault in service, 
he has submitted lay statements from his wife and mother 
regarding changes in his behavior after he was discharged 
from the military.  Additionally, the record contains 
documentation of the veteran's threatening behavior and 
psychiatric evaluations during active service.  The Board 
also notes that according to an August 2002 VA progress note 
written by a social worker, the veteran has a diagnosis of 
PTSD and depression.  Also noted in that medical record are 
the stressors, "frustration over the care he has received 
from medical centers and PTSD from sexual trauma."  A 
September 2002 VA outpatient note states that the origins of 
the veteran's PTSD are not clear.  Again, the veteran's 
history of childhood sexual abuse and sexual assault in the 
military are mentioned.  A March 2004 VA progress note shows 
that the veteran was diagnosed with PTSD related to his 
childhood sexual abuse.  The Board notes that the veteran has 
never undergone a VA examination in order to determine the 
nature and etiology of his psychiatric disability.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should arrange for 
the veteran to be afforded a VA 
examination by a psychiatrist to 
determine the nature and etiology of any 
currently present psychiatric disability.  
The claims folders, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

With respect to each acquired psychiatric 
disorder other than PTSD found to be 
present, the examiner should provide an 
opinion, based upon the review of the 
claims folders, the examination results 
and sound medical principles, as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service.  

If PTSD is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis and specifically indicate 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the alleged 
sexual assault in service.  If PTSD is 
not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

2.  If the veteran is found to have PTSD 
that is etiologically related to the 
alleged sexual assault in service, the RO 
or the AMC should determine whether the 
evidence currently of record adequately 
establishes the occurrence of the alleged 
assault.  If it does not, the RO or the 
AMC should undertake all indicated 
development under 38 C.F.R. § 3.304(f)(3) 
(2005), to include obtaining a medical 
opinion based upon a review of the record 
as to whether the occurrence of the 
alleged sexual assault is shown by 
behavioral changes or other changes after 
the alleged sexual assault.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


